Citation Nr: 1448752	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  06-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the left wrist.

2.  Entitlement to service connection for a left wrist disorder, to include as secondary to right wrist disorders.

3.  Entitlement to an initial compensable evaluation, for the period prior to June 3, 2009, for peripheral neuropathy of the right hand.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The case was previously before the Board in May 2008 and April 2011.  The April 2011 Board decision was partially vacated in a December 2011 Order from the United States Court of Appeals for Veterans Claims (Court).  The Court vacated that portion of the Board's April 2011 decision which denied entitlement to an evaluation in excess of 30 percent for the service-connected residuals of right wrist arthroscopy for the period from March 22, 2004 to June 2, 2009, and, in so doing, remanded the Veteran's case to the Board for action consistent with a November 2011 Joint Motion for Remand (JMR).

Subsequently, in May 2012 the Board remanded the case for additional development.  In December 2012 the RO granted entitlement to service connection for peripheral neuropathy, right hand, and assigned a noncompensable evaluation, effective August 1, 2002, and an evaluation of 20 percent disabling, effective June 28, 2012.  The case returned to the Board in July 2013.  The Board noted in July 2013 that the November 2011 Joint Motion for Remand, granted by the Court in December 2011, found that the Board had erred in not considering whether the Veteran was entitled to a separate evaluation for his right wrist disability based upon impairment of the hand and cited the Diagnostic Codes for neurological disabilities.  The Board found that the claim of entitlement to a higher evaluation for a right wrist disability encompassed the issue of entitlement to a higher evaluation for peripheral neuropathy of the right wrist, and therefore, the issue was before the Board for consideration.

Thereafter, the Board denied an evaluation in excess of 30 percent for the residuals of right wrist arthroscopy with severely decreased range of motion.  The Board also denied a compensable evaluation for the period prior to June 3, 2009, for peripheral neuropathy of the right hand.  However, the Board granted a 20 percent evaluation for the period beginning June 3, 2009, to prior to June 28, 2012, for peripheral neuropathy of the right hand.  Finally, the Board granted a 30 percent evaluation for the period beginning June 28, 2012, for peripheral neuropathy of the right hand.  The Board also remanded the issue of TDIU.

In a February 2014 Order, the Court vacated that portion of the Board's July 2013 decision which denied entitlement to a compensable evaluation for the period prior to June 3, 2009, for peripheral neuropathy of the right hand, and, in so doing, remanded the Veteran's case to the Board for action consistent with a February 2014 JMR.  The Veteran did not request, and the Court did not disturb, any other portion of the Board's July 2013 decision.

Thereafter, the Board remanded the case in April 2014 for additional development.

The issues of entitlement to service connection for arthritis of the left wrist; entitlement to an initial compensable evaluation, for the period prior to June 3, 2009, for peripheral neuropathy of the right hand; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2002 RO rating decision denied the appellant's claim of entitlement to service connection for arthritis of the left wrist.  The appellant did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the final denial in August 2002 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the August 2002 RO decision which denied entitlement to service connection for arthritis of the left wrist is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is reopening the Veteran's claim of entitlement to service connection for arthritis of the left wrist.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Application to Reopen

In an August 2002 RO rating decision, the Veteran's claim for service connection for arthritis of the left wrist was denied.

The relevant evidence before the VA at the time of the denial consisted of the Veteran's service treatment records and the report of VA medical examination dated in March 2002.  The VA medical examination report did not reveal any left wrist disorder.

The Veteran's claim was denied on the basis that there was no left wrist arthritis. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  Additional evidence was not received within one year of the August 2002 RO rating decision.  The Veteran did not appeal the August 2002 RO rating decision.  Thus, the RO rating decision became final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran's application to reopen his claim was received in May 2007.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Subsequent to the August 2002 RO denial, private treatment records as well as VA treatment records and reports of VA medical examinations were associated with the claims file.  Specifically, a December 2001 private treatment note associated with the claims folder in June 2004 revealed that the Veteran's left wrist was unaffected but also indicated a positive Watson's sign.  In a March 2006 VA treatment note the Veteran attributed his left wrist pain to overcompensation.  A March 2007 private treatment note assessed the Veteran with bilateral wrist pain.  X-rays were noted to reveal the scapholunate ligament to be intact and an ulnar positive variant.  The provider indicated that there was a question of ulnar impaction syndrome in the left wrist.  Both wrists were injected with Depo-Medrol and lidocaine.  An x-ray report noted no acute osseous abnormality and carpal alignment maintained.  A May 2007 treatment note reveals bilateral wrist pain with right greater than left.

The Board has carefully reviewed the newly received evidence and Board finds that the evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  The evidence is also material because it indicates that the Veteran may have had a left wrist disorder during the period on appeal.  In light of the above, the Board finds that the evidence received since the prior final denial regarding the claim of entitlement to service connection for arthritis of the left wrist and, therefore, the request to reopen is granted.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for service connection for arthritis of the left wrist, is reopened.



REMAND

An unrelated RO rating decision dated in July 2014 reveals that VA treatment records were reviewed through July 2014.  Review of the claims file reveals VA treatment records dated through December 2013.  As such, the Board finds it necessary to remand for attempts to obtain additional VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).

In April 2014 the Board ordered that the file should be returned to the VA physician who conducted the June 2012 examination or to another qualified person for an opinion regarding whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's peripheral neuropathy of the right hand exhibited incomplete paralysis between March 22, 2004, to June 3, 2009, and, if so, whether the incomplete paralysis was less than mild, mild, moderate, or severe.

Pursuant to the Board's remand a medical opinion was obtained in July 2014.  The examiner rendered the opinion that the condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The rationale provided was that in June 2012 the Veteran complained of numbness and tingling in the right hand.  The Veteran continued to complain of this during his February 2014 examination.  However, the Veteran had a normal EMG of the right upper extremity showing that there is not nerve dysfunction.  Dr. D.M. in March 2007 also stated that the Veteran was neurovascularly intact.  The Veteran continued to have normal neurological examinations in May 2007 and October 2007.  During surgery Dr. D.M. also confirmed that the carpal tunnel and Geyon's canal were within normal limits. 

The Board finds that this examination does not adequately respond to the question asked in the April 2014 remand.  Notably, the examiner does not identify whether the Veteran's peripheral neuropathy of the right hand exhibited incomplete paralysis between March 22, 2004, and June 3, 2009.  As such, the Board finds it necessary to remand the issue for an adequate opinion.  Stegall v. West, 11 Vet. App. 268 (1998), Barr v. Nicholson, 21 Vet. App. 303 (2007).

Examination as recent as February 2014 does not reveal any left wrist disorder.  However, during the period on appeal the Veteran has complained of bilateral wrist pain and has attributed his left wrist pain to overcompensation.  Providers have noted an ulnar positive variant and that there was a question of ulnar impaction syndrome in the left wrist.  In addition, both wrists were injected with Depo-Medrol and lidocaine.  As such, the Board finds it necessary to afford the Veteran an examination regarding whether he has a left wrist disorder and whether this disorder is related to the Veteran's active service or is proximately due to or been chronically worsened by his service-connected right wrist disabilities.  38 C.F.R. § 3.159(c)(4); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In July 2013 the Board remanded the issue of entitlement to a TDIU.  The Board ordered that the Veteran be afforded a VA medical examination to determine whether the Veteran was unemployable due to his service-connected disabilities at any point in time during the period on appeal, specifically in 2008 through July 2009.  In addition, the Board ordered that the issue be adjudicated by the RO.  

Review of the claims file reveals VA medical examinations that indicated that the Veteran had some employment impairment due to his service-connected disabilities and that the Veteran was presently employed.  However, the examinations do not discuss whether the Veteran was unemployable at any point during the period on appeal due to service-connected disabilities.  In addition, the issue does not appear to have been adjudicated by the RO.  

As such, the Board finds it necessary to remand the claim for compliance with the Board's July 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, as the issues of entitlement to service connection for a left wrist disorder and entitlement to an initial compensable evaluation, for the period prior to June 3, 2009, for peripheral neuropathy of the right hand, may impact on the Veteran's claim of entitlement to a TDIU.  The issues are inextricably intertwined and the issue of entitlement to a TDIU cannot be decided until the issues of entitlement to service connection for a left wrist disorder and entitlement to an initial compensable evaluation, for the period prior to June 3, 2009, for peripheral neuropathy of the right hand, have been decided.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since December 2013.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  The file should be returned to the VA physician who provided the July 2014 opinion, or to another qualified person.  After reviewing the relevant history, the reviewer should answer the following question:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's peripheral neuropathy of the right hand exhibited incomplete paralysis between March 22, 2004 to June 3, 2009, and, if so, whether the incomplete paralysis was less than mild, mild, moderate, or severe.

In answering this question, the examiner should discuss the June 2012 VA examination report finding that "numbness and tingling in [the Veteran's] right hand which is consistent of a nerve neuropathy...started in approximately 2001-2003."  The examiner should also comment on the findings of Dr. D.M. of the University of Rochester Medical Center dated in March 2007 that indicated the Veteran was noted to be neurovascularly intact.

The pertinent clinical findings and reasons that form the basis for the requested explanation should be clearly set forth in the report. 

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the etiology of any current left wrist disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's suffers from a left wrist disorder that is related to his active service or is proximately due to or been chronically worsened by his service-connected right wrist disabilities. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  Thereafter, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevented him from securing and following substantially gainful employment for which his education and occupational experience otherwise qualify him at any point in time during the period on appeal, specifically 2008 through July 2009.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities would, in combination, preclude him from securing and following substantially gainful employment for which his education and occupational experience otherwise qualify him at any point in time during the period on appeal, specifically in 2008 through July 2009.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5.  Then, adjudicate the Veteran's claim of entitlement to a TDIU and readjudicate the other issues.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


